DISMISS and Opinion Filed August 22, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00802-CV

                         IN THE INTEREST OF J.L.W.-J., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-18-00514-W

                                MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Carlyle
                                    Opinion by Justice Myers
       The Court questioned its jurisdiction over this appeal because it appeared the notice of

appeal was untimely. We instructed appellant to file, by July 22, 2019, a letter brief addressing

our concern and cautioned her that failure to comply may result in dismissal of the appeal

without further notice. As of today’s date, appellant has not complied.

       The underlying lawsuit is a child protection case filed by the Department of Family and

Protective Services. An appeal from a judgment in such a lawsuit is accelerated. See TEX. R.

APP. P. 28.4(a)(1). In an accelerated appeal, the notice of appeal is due twenty days or, with an

extension motion thirty-five days, after the judgment is signed. See id. 26.1(b). Without a

timely notice of appeal, this Court lacks jurisdiction. See id. 25.1(b).

       The trial court signed the judgment on May 2, 2019. Accordingly, the notice of appeal

was due on May 22, 2019. Id. 26.1(b). Appellant filed the notice of appeal on July 1, 2019,

forty days past the deadline.
       Because appellant failed to timely file the notice of appeal, we dismiss this appeal for

want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE

190802F.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF J.L.W.-J., A                    On Appeal from the 304th Judicial District
CHILD                                              Court, Dallas County, Texas
                                                   Trial Court Cause No. JC-18-00514-W.
No. 05-19-00802-CV                                 Opinion delivered by Justice Myers. Justices
                                                   Molberg and Carlyle participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered this 22nd day of August, 2019.




                                             –3–